DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
 	1. This office action is in response to communications filed 3/26/2021 Claims 1 and 2 are amended. Claims 3, 4, 5, 6 are original. Claims 2, 7, 8, 9, 10 are previously presented.  
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/1/2021 was filed after the mailing date of the Non-Final Office Action on 12/28/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1. 	Claims 1, 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 2014/0022365, Yoshino in view of U.S. Patent Application 2015/0346115 Seibel et al. (hereinafter Seibel) further in view of U.S. Patent 4995102, Ichinose et al. (hereinafter Ichinose).

2. 	Regarding Claim 1, Yoshino discloses An optical scanning device for displaying or capturing an image (Fig. 1; [0039], displays an acquired object image on the monitor 4), the optical scanning device (Fig. 1: 1 endoscope apparatus) comprising:
 	an optical scanning unit  ([0069], distal end optical system 13) configured to scan emitted light while drawing a spiral trajectory (Fig. 4; Fig. 1: 24, 14; [0040], light with the wavelength bands of R, G and B, which has been emitted from the light sources 31a, 31b and 31c, and outputs the resulting light to the illumination fiber 14. [0041] The signal generator 33 in the driver unit 25 outputs a drive signal for scanning the distal end of the illumination fiber 14 in a desired direction) , wherein the optical scanning unit ([0069], distal end optical system 13)  comprises:
 	a light guide path configured to guide incident light to output the emitted light from an emission end (Fig. 1: illumination fiber 14; [0041], outputs a drive signal for driving the distal end of the illumination fiber 14); and
 	a vibration unit configured to vibrate the emission end ([0057], first drive signal and the second drive signal based on a vibration axis count N);
(Fig. 1: controller 23 controls the light source unit 24 for emitting light from the illumination fiber 14);
 	a polar coordinate generation unit configured to generate a radius and a deflection angle relating to the spiral trajectory (Fig. 4: a locus of a scan of the illumination fiber 14, [0042], helical manner, [0059]);
 	a driving signal generation unit (Fig. 1: driver unit 25) configured to generate a driving signal  (Fig. 1: 33 signal generator comprised of driver unit 25) for driving the vibration unit by using the radius and the deflection angle ([0043], The detection fiber 16 receives return light resulting from reflection by a surface region of the subject and guides the received return light to the demultiplexer 36. [0075], an insertion position in an insertion direction, that is, a longitudinal axis direction, of the insertion portion 11 inserted in the calibration tool 60 is determined and thus defined, enabling image calibration to be performed with a proper and ideal predetermined distance L1.);
 	an angle correction unit (Fig. 6: 60, calibration tool 60) configured to perform calculation for correcting an angle based on information from the driving signal generation unit and output an corrected angle ([0041], The signal generator 33 in the driver unit 25 outputs a drive signal for scanning the distal end of the illumination fiber 14 in a desired direction, [0057]) ; and
 	a coordinate calculation unit configured to calculate coordinates of an image by using the radius and the corrected angle, a function having the radius as an argument (Fig. 12: light beam R, [0074], Examiner notes that in the spec, FIG 14 illustrates a minute area dS drawn by the trajectory of laser for a minute time dt. r(t) represents a radius of a spiral trajectory with time as an argument. Yoshino, [0058]-[0059], the locus spiral trajectory is positioned at an intersection 0 between x axis and y-axis, and the amplitudes of the signal waveforms increase from time T1 to T2), and configured to output image coordinates ([0055], signal waveform for the X-axis direction and the signal waveform for the Y-axis direction can be calculated).
However, Yoshino does not explicitly disclose calculate coordinates of an image by using the radius and the corrected angle, a function having the radius as an argument
 	Seibel teaches calculate coordinates of an image by using the radius and the corrected angle (Fig. 2, 3, 6, [0082], two images of different axial depth as generated by a camera that is moved along an axial path, corresponding points will shift radially, such as the shift between p1 for Image 1 and p2 for Image 2 illustrated in FIG. 3. The points with different depth and radium value shift with different pixel distance. To generate accurate 3D surface reconstruction of threads, dense corresponding points are required, with a main challenge being how to locate dense corresponding points from a series of two or more images)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify endoscope as taught in Yoshino with the endoscope as taught in Seibel for the purposes of improving machine operation of and endoscope.
  	Yoshino in view of Seibel may not explicitly disclose a function having the radius as an argument
 	Further, Ichinose teaches a function having the radius as an argument (Figs. 1-2, 4, Col. 3 lines 25-50, spiral scanning path of the laser beam is determined from the thickness (that is, width ) 2 of the laser beam so that the whole of the scanning region 1 can be illuminated with the laser beam. Col. 4 lines, 35-laser beam has a direction at a time t=0 which can be calculated from equations for expressing a spiral scanning, see equation 5 and 6)
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify endoscope as taught in Yoshino in view of Seibel with determining the thickness of the laser beam as taught in Ichinose for the purposes of providing corrected image projected by the laser.

Regarding Claim 4, Yoshino discloses The optical scanning device according to claim 1, wherein the optical scanning device comprises a display image storage unit configured to store a display image (Fig. 1: 4 monitor that displays a subject image), and
 	the light emission control unit control the light emission of the emitted light based on the image coordinates output by the coordinate calculation unit and information read from the display image storage unit ([0035], memory 17 is connected to a later-described controller 23 via a non-illustrated signal wire and various types of information relating to the endoscope 2 are read by the controller 23).

4. 	Regarding Claim 5, Yoshino discloses The optical scanning device according to claim 1, wherein the optical scanning device comprises:
 	a light receiving unit configured to detect return light of the emitted light emitted from the emission end of the light guide path ([0034], a light receiving section that receives return light from a subject); and
 	a captured image storage unit configured to store a captured image (Fig. 1:17 memory, [0035], a memory 17 that stores various types of information relating to the endoscope 2 is provided), wherein the captured image storage unit stores information on the return light detected by the light receiving unit ([0039], performs control to analyze a light intensity of return light from an object), based on the image coordinates output by the coordinate calculation unit ([0055], difference in phase between the signal waveform for the X-axis direction and the signal waveform for the Y-axis direction can be calculated).

5. 	Regarding Claim 6, Yoshino discloses The optical scanning device according to claim 1, wherein the optical scanning device comprises:
([0007], detects return light to create an image, [0043]); and
 	a captured image storage unit (Fig. 1:17 memory, [0035]) configured to store a captured image (Fig. 1:17 memory, [0035], a memory 17 that stores various types of information relating to the endoscope 2 is provided), wherein information stored in the captured image storage unit is a value obtained by performing predetermined processing on information on the return light detected by the light receiving unit (Fig. 1 and Fig. 4: spiral; [0043], demultiplexes the return light into predetermined wavelength bands).

6. 	Regarding Claim 7, Yoshino discloses The optical scanning device according to claim 1, wherein the optical scanning device comprises:
 	a light receiving unit configured to detect return light of the emitted light emitted from the emission end of the light guide path ([0043], The detection fiber 16 receives return light resulting from reflection by a surface region of the subject and guides the received return light to the demultiplexer 36); and
 	a captured image storage unit configured to store a captured image (Fig. 1:17 memory, [0035], a memory 17 that stores various types of information relating to the endoscope 2 is provided), wherein information stored in the captured image storage unit is a value obtained by performing predetermined processing on information on the return light detected by the light receiving unit over a period in which the spiral trajectory is drawn a predetermined number of times (Fig. 1 and Fig. 4: spiral; [0043], demultiplexes the return light into predetermined wavelength bands).

7. 	Regarding Claim 8, Yoshino discloses The optical scanning device according to claims 5, wherein the information on the return light is a light amount of the return light detected by the light receiving ([0043], [0043] The detection fiber 16 receives return light resulting from reflection by a surface region of the subject and guides the received return light to the demultiplexer 36)

8. 	Regarding Claim 9, Yoshino discloses The optical scanning device according to claim 5,
wherein the light receiving unit outputs a current in proportion to a light amount of the return light emitted from the emission end of the light guide path ([0067], the area that covers the detection window 16a has a size (area) enabling securement of an exposed area of the detection window 16a enough to detect return light via the detection fiber 16), and
 	information on the return light is a current value emitted by the light receiving unit ([0030], applies illuminating light to a subject while scanning the illuminating light and acquires return light from the subject).

9. 	Regarding Claim 10 , Yoshino discloses The optical scanning device according to claims 5, wherein the optical scanning device comprises a distance measurement unit configured to measure a distance by using an output signal of the light emission control unit and an output signal of the light receiving unit ([0073], The predetermined distance L1 above is a proper distance for the endoscope 2 here to detect return light of illuminating light to perform image calibration in image processing), and
information on the return light is distance information measured by the distance measurement unit ([0073], is set to an ideal distance from the distal end face 12a of the distal end portion 12 to the surface of the chart 63 according to the size of the calibration pattern on the chart 63. In other words, for the predetermined distance L1, an ideal calibration distance to the surface of the chart 63 for calibrating an image acquired by the endoscope 2).

Allowable Subject Matter
2 and 3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMER KHALID whose telephone number is (571)270-5997.  The examiner can normally be reached on Monday- Friday 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on (571) 272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/OMER KHALID/Examiner, Art Unit 2422                                                                                                                                                                                                        
/JOHN W MILLER/Supervisory Patent Examiner, Art Unit 2422